Citation Nr: 0532175	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  99-14 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) from 
August 4, 1995 to August 18, 1998.

2.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted the veteran's claim for 
service connection for PTSD, and assigned a disability rating 
of 30 percent, effective August 4, 1995, followed by an 
increase to 50 percent, effective August 19, 1998.  The 
veteran filed a timely appeal to the disability ratings 
assigned by the RO. 

In June 2002, the Board issued a decision in this case in 
which it denied the veteran's claim for an initial disability 
rating in excess of 30 percent from August 4, 1995 to August 
18, 1998 for the veteran's PTSD, and granted an increased 
rating from 50 percent to 100 percent for the veteran's PTSD 
on and after August 19, 1998.  In addition, the Board 
observed that in its April 2002 brief in support of the 
veteran's claim, the veteran's service representative had 
raised the issue of entitlement to TDIU.  As that issue had 
not been developed or certified to the Board for appellate 
review, the Board referred this issue to the RO for 
appropriate action.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

In April 2004, the Court issued an Order vacating the Board's 
decision in part, reversing the Board's decision in part, and 
remanding the decision to the Board for further action 
consistent with its Order.  The veteran's claim is presently 
before the Board pursuant to this Court remand.  
Specifically, the Court vacated the Board's decision to the 
extent that it denied the veteran's entitlement to an initial 
disability evaluation in excess of 30 percent for PTSD from 
August 4, 1995 to August 18, 1998, and reversed the decision 
to the extent that it determined that the veteran's TDIU 
claim should be referred to the RO, rather than remanded.  

In November 2004, the Board remanded this case consistent 
with the Court's Order.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  From August 4, 1995 to August 18, 1998, the veteran's 
PTSD rendered the veteran considerably impaired in his 
ability to establish or maintain effective or favorable 
relationships with people and his psychoneurotic symptoms 
resulted in his reliability, flexibility, and efficiency 
levels being so reduced as to result in considerable 
industrial impairment.; however, severe social and industrial 
impairment was not shown nor did the veteran's PTSD create 
occupational and social impairment, with deficiencies in most 
areas.  

2.  Prior to August 19, 1998, the veteran's service-connected 
disabilities did not alone preclude him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

1.  The schedular criteria for an initial disability 
evaluation of 50 percent, but no more, from August 4, 1995 to 
August 18, 1998 for the veteran's PTSD, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7 (2005); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (effective November 
7, 1996).

2.  The criteria for a TDIU have not been met prior to August 
19, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a December 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.   

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the August 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA and private medical records have been 
obtained and the veteran has been examined.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  There 
is sufficient competent medical evidence of record to decide 
the claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  


An Initial Disability Rating in Excess of 30 Percent for PTSD 
from August 4, 1995 to August 18, 1998

In August 1995, a statement was received from the veteran.  
He indicated that he currently suffered from nightmares, 
nervousness, difficulty relating to others, and depression.  
He also indicated that he had had several jobs and had moved 
many times since service, but that he had not worked since 
1988.  He reported that he last worked as a bus driver, which 
lasted for a period of 10 years.  However, he began to have 
back spasms and depression.  He related that when he refused 
to go to work while still sick, he was fired.

In October 1995, the veteran was afforded a VA examination.  
At that time, the veteran complained of nightmares every 
night when he dreamt of rats and of being returned to 
Vietnam.  He reported that he did not like being around other 
people and described himself as irritable.  He stated that he 
had tried to hold down several jobs, but had not worked since 
1988.  He also reported that he did not trust anybody.  He 
reported a long history of short-term employment since his 
discharge from the military in 1969.  Specifically, he 
recounted that after discharge, he returned to his pre-
service job making tiles in Minnesota for several months, but 
was very "nerved out" and left for Oregon in 1970.  He was 
unable to find work there, and was drinking heavily at that 
time. He returned to Minnesota, but could not recall what he 
did for the next several years as he was drinking very 
heavily.  From 1975 until 1978, he worked repairing 
jukeboxes, then from 1978 until 1988, he worked as a school 
bus driver.  He indicated that he was suffering from back 
spasms and needed to take prescription medication for this 
problem.  He reported that he was ordered to go back to work 
while on his back medications, but refused to drive a bus 
while on medication and was fired.  He indicated that he then 
moved to Alaska to build a cabin with his wife, but was 
unable to find work and mostly just stayed in the cabin.  
After several months, he returned to Minnesota to build 
another cabin, where he sold firewood while his wife worked 
part-time.  Most recently, he sold his cabin in 1993 and 
bought a house in Michigan, where he cut and sold firewood 
and cut balsam boughs for sale as Christmas decorations.  He 
indicated that he did not make much money, but was surviving.

The veteran's major complaint was of an inability to get 
along with other people.  He stated that people made him 
nervous, and that he only got along with his wife.  He 
reported that he disliked crowds, and lost his temper very 
easily.  He reported disturbed sleep and nightmares.  He 
stated that he was concerned about supporting himself when he 
got older, as he could not count on cutting logs all his 
life.  However, he would not consider going back to driving a 
school bus because it was too stressful.  He reported that he 
generally avoided all people except his wife.  He indicated 
that he had difficulty concentrating and was forgetful and 
felt sad most days.

On mental status examination, the veteran was adequately 
groomed and cleaned.  His voice was monotone, depressed, and 
weary.  He was coherent, relevant, rational and goal-oriented 
in his thinking, and his speech was normally paced and clear.  
He did not report any symptoms of psychosis or marked mood 
disorder.  His remote memory was efficient, except for the 
period of heavy drinking from 1969 to 1972 noted above, and 
he exhibited only mild difficulty in short-term memory and 
immediate recall.  Concentration and attentional processes 
were mildly disturbed.  His primary mood state was depressed 
and worried.  He was also noted to have little insight, but 
average to above average intelligence.  There were no signs 
of a thinking disorder.  Following this examination, the 
examiner rendered diagnoses of PTSD associated with mild 
depression, and alcohol abuse by history.

Also of record are VA PTSD group therapy notes dated from 
January 1996 to June 1996.  These records reflect that the 
veteran expressed his concerns regarding an inability to 
trust, difficulties with interpersonal interaction, anger 
problems, concentration difficulties, and sleep disturbance, 
including waking up several times per night with cold sweats.

In December 1996, VA received a statement from the counselor 
who led the veteran's PTSD therapy group.  This statement 
attested to the counselor's belief that the veteran was 
suffering from PTSD, but did not offer any comments regarding 
the level of severity of the veteran's disorder.

In June 1998, letters were received from a VA clinical nurse 
specialist and from a VA clinical psychologist.  The nurse 
stated that the veteran had been receiving group and 
individual psychotherapy for his PTSD symptoms.  It was noted 
that he had PTSD with agoraphobia.  His primary source of 
socialization was his interaction with his trauma support 
group made up of fellow Vietnam War veterans.  Aside from 
this activity, his other activities were limited to his cabin 
in a rural area.  The psychologist stated the same.  

From August 4, 1995 to August 18, 1998, the veteran's PTSD 
has been evaluated as 30 percent disabling.  Pursuant to the 
rating criteria for PTSD in effect at the beginning of this 
appeal period, codified at 38 C.F.R. § 4.132, Diagnostic Code 
(DC) 9411, a 30 percent rating was warranted if PTSD caused 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms must have resulted in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  

The United States Court of Appeals for Veterans Claims 
(Court) determination in Hood v. Brown, 4 Vet. App. 301 
(1993). stated that the term "definite" in 38 C.F.R. § 4.132, 
was "qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board and the RO 
are bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(d)(1).

Prior to November 7, 1996, a 50 percent rating was warranted 
if the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels must have 
been so reduced as to result in considerable industrial 
impairment.  

A 70 percent rating was warranted if the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired.  The psychoneurotic symptoms must have 
been of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

A 100 percent rating was warranted if the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior 
must have been present.  Finally, the veteran must have been 
demonstrably unable to obtain or retain employment.  The 
Court has determined that the three criteria enumerated for a 
100 percent rating are to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant the grant of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

A review of the evidence detailed above reveals that from 
August 4, 1995 to August 18, 1998, the veteran's PTSD more 
closely approximated the definite level of severity 
contemplated by a 50 percent rating under the former 
provisions of DC 9411.  

During the time period in question, the veteran complained of 
significant symptomatology, including sleep disturbance 
(nightmares, waking up with cold sweats, etc.), nervousness, 
depression, difficulty relating to others, anger problems, 
concentration difficulties, and irritability.  However, a 
mental status examination in October 1995 revealed adequate 
self-care and grooming, coherent, relevant, and goal-oriented 
thinking, normal speech, efficient long-term memory, and no 
symptoms of psychosis or a marked mood disorder.  In 
addition, his reported difficulties with short-term memory, 
concentration and attentional processes were all deemed by 
the examiner to be only "mild."  Nevertheless, a VA nurse 
and psychologist later indicated that the veteran had related 
agoraphobia and his activities were primarily limited to his 
life with his wife in his cabin.  

The veteran clearly had from some industrial impairment as a 
result of his PTSD, as indicated by his frequent PTSD-related 
complaints of difficulty getting along with and relating to 
others, a dislike of crowds, difficulty trusting others, and 
temper problems.  However, the evidence does not indicate 
that he was forced to leave any of his several post-service 
jobs as a result of his PTSD.  On the contrary, the veteran 
himself clarified that he left his last job as a school bus 
driver in 1988 because of severe back problems, which 
required him to take strong prescription medication.  He 
indicated that he was fired when he refused to drive a school 
bus while taking this medication.  However, the Board is 
mindful of the statements by the VA nurse and psychologist 
that the veteran's activities were limited due to his PTSD 
with agoraphobia.  Therefore, although he did not leave prior 
employment due to PTSD, his PTSD caused reduced reliability, 
flexibility, and efficiency levels since he was so reluctant 
to be out in contact with others.  

Likewise, the veteran's social impairment was considerably 
impaired.  While he had a consistent relationship with his 
wife, his other social contacts were reportedly limited to 
his Vietnam veterans' group in his psychotherapy sessions.  A 
VA nurse and psychologist indicated that his social contacts 
were limited due to his PTSD with agoraphobia.  The veteran 
repeatedly and consistently reported his difficulties with 
establishing relationships and being around others.  Thus, 
considerable impairment was shown.  

However, the criteria for a 70 percent rating are not met.  
His industrial and social impairment was not severe.  As 
noted, the veteran did not leave employment due to his PTSD.  
Although the veteran was limited in his activities, the 
evidence does not show that he was limited to a severe 
degree.  He was able to get out and attend his therapy 
sessions.  No recent attempt was apparently made to obtain 
and maintain employment.  In addition, his social 
interactions were limited, but not severely impaired.  
Although relating to others was difficult, the veteran was 
still able to participate in his support group with other 
veterans, who are not part of his immediate family.  As such, 
the Board does not find that his ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired or that his psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including PTSD, as codified at 38 C.F.R. §§ 
4.125-4.132. See 61 Fed. Reg. 52,695-52,702 (1996).  The new 
criteria for evaluating service-connected psychiatric 
disabilities is codified at newly designated 38 C.F.R. § 
4.130. 61 Fed. Reg. 52,700-1.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The revised amended versions may only be applied 
as of their effective date and, before that time, only the 
former version of the regulation should be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, the Board 
finds that neither the prior regulation nor the amended 
regulation is more favorable.  

Under the revised criteria for evaluating PTSD, as set forth 
in 38 C.F.R. § 4.130, DC 9411, a 50 percent evaluation is 
warranted when such disorder creates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  

A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is warranted when such 
disorder creates total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A review of the evidence detailed above reveals that during 
the period in question, the veteran does not meet the 
criteria for a higher 70 percent rating.  The veteran did not 
have suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  The veteran did not exhibit any of those criteria 
or the equivalent thereof.  He had depression, but was still 
able to function.  In addition, the veteran had some 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), but he did not have a complete 
inability to establish and maintain effective relationships.  
As noted above, the veteran was in a consistent relationship 
with his wife and regularly attended his Vietnam veterans' 
group.  Accordingly, the veteran's PTSD did not create 
occupational and social impairment, with deficiencies in most 
areas.

In sum, the veteran met the criteria for a higher 50 percent 
rating under the former version of the rating criteria.  A 
higher 70 percent rating was not warranted under either 
version.  

With resolution of all reasonable doubt in the veteran's 
favor, the evidence supports a 50 percent rating for PTSD 
from August 4, 1995 to August 18, 1998.  




TDIU

The veteran has been granted a total schedular rating as of 
August 19, 1998.  Once he received a total rating, his claim 
for TDIU became moot from that date.  The matter at issue, 
therefore, is whether TDIU was warranted prior to the 
effective date of the 100 percent schedular rating, August 
19, 1998, in conjunction with his claim for a higher rating 
during that time period.  

As noted, a 50 percent rating has been granted for PTSD.  The 
veteran's other service-connected disabilities consisted of 
residuals of a fracture of the right clavicle, major, rated 
as noncompensable, and an appendectomy scar, rated as 
noncompensable.  

In addition to the evidence cited above, there is additional 
medical evidence of record.  

In August 1998, the veteran was afforded a VA examination.  
At that time, the examiner stated that the veteran's claims 
file had been reviewed in detail prior to the examination.  
Upon questioning, the veteran reported that he had been 
married for 33 years, and had a good relationship with his 
wife.  He reported tendencies toward outbursts of anger and 
irritability, and admitted to having drank quite heavily upon 
his return from Vietnam.  However, he indicated that he quit 
drinking completely for a 20-year period, and currently only 
drank rarely.  He essentially reported the same work and 
housing history that he provided at the time of his previous 
VA examination, with the added fact that he was occasionally 
performing odd jobs and restoring automobiles at his home.  
However, he indicated that he felt incapable of returning to 
a structured work site with supervision.  He indicated that 
the family's income was provided by his wife.

Subjectively, the veteran presented with numerous complaints, 
including sleep disturbance such as awakening with cold 
sweats and nightmares of Vietnam, difficulty with temper 
management, irritability, difficulty being around other 
people, problems establishing trust, and intrusive thoughts 
of Vietnam.  He indicated that he had lost interest in his 
former recreational activities, such as hunting, and that 
loud noises such as fireworks immediately triggered intrusive 
thoughts and flashbacks of Vietnam.  He also reported a 
history of job instability and a simple and isolative 
lifestyle.

On mental status examination, the veteran was cooperative, 
thoughtful and deliberate in his answers to questions.  He 
was neatly dressed and well-groomed.  The examiner noted a 
tendency of the veteran to under-report his current symptoms.  
The veteran was alert and oriented to all three spheres, and 
had adequate long and short-term memory.  Diagnostic testing 
identified significant symptoms including a tendency to react 
violently, chronic sleep disturbance, intrusive thoughts and 
feelings, problems with concentration, a preference for an 
isolative lifestyle, a vulnerability to an exaggerated 
startle response, discomfort in social settings and crowds, 
having used alcohol to self-medicate PTSD symptoms in the 
past, and problems expressing feelings or feeling understood 
by others.  The examiner stated that the veteran met the 
criteria for a diagnosis of PTSD, and rendered Axis I 
diagnoses of PTSD, chronic and alcohol abuse in sustained 
full remission.  A Global Assessment of Functioning (GAF) 
score of 50 was assigned, which was said to reflect a serious 
impairment in social and occupational functioning due to 
PTSD.

In August 1999, the veteran testified at a hearing held 
before an RO hearing officer.  At that time, he indicated 
that he lived far away from town, and pretty much stayed at 
home all the time.  He stated that he did not like being 
around other people, and no longer participated in 
recreational activities, such as hunting or fishing.  He 
complained of experiencing nightmares and flashbacks on a 
frequent basis.  He indicated that the only people he 
associated with outside of his household were the other men 
in his PTSD therapy group, once every two weeks.  He 
indicated that he had not worked since 1988, and that he had 
problems dealing with co-workers.  He reported frequent 
conflicts with supervisors, which ended with him being fired 
from his jobs.  He also stated that his only activities in a 
typical day consisted of home and yard maintenance and 
watching television.  The veteran's wife also provided 
testimony, to the effect that the veteran suffered from 
nightmares and woke up in a cold sweat almost every night.

In a September 1999 statement, Dr. Terrance G. Hickman, 
Ed.D., the veteran's treating psychologist at Community 
Mental Health, a private health care facility, to the 
veteran's service representative.  In this statement, Dr. 
Hickman indicated his belief that the veteran's disability 
was permanent and total "as far as the work environment."  
He also indicated that the veteran was suffering from anxiety 
disorder to include agoraphobia, which was definitely related 
to his PTSD.

In December 2000, VA received a copy of a second letter sent 
from Dr. Hickman to the veteran's service representative.  In 
this letter, Dr. Hickman noted his support for efforts to 
have a BVA hearing held via videotape, as the veteran was 
unable to travel long distances to large cities without 
experiencing severe physiological and psychological distress 
as well as rapid recurrent panic attacks.  He then offered 
the following assessment of the veteran's functioning.  He 
stated that the veteran had a severe employment 
disability/handicap and would continue to be unemployable the 
remainder of his adult life.  His social functioning was 
equally and grossly impaired.  His service-connected PTSD had 
caused severe and substantial periods of unemployment for him 
as well as an early adult history of unstable employment.  He 
reportedly was a veteran whose communication and 
socialization patterns as well as cognitive and behavioral 
skills had found him intermittently unable to function 
appropriately in home and community without fear of harm to 
self or others.

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).

The Board notes that pursuant to the old version of the 
rating schedule, it was provided that the provisions for 
establishing entitlement to a TDIU found in 38 C.F.R. § 
4.16(a) are not for application in cases in which the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precludes a veteran from securing or following a 
substantially gainful occupation.  In such cases, the mental 
disorder shall be assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code.  38 C.F.R. § 4.16(c).  
38 C.F.R. § 4.16(c) has since be rescinded.  Nevertheless, 
this regulation would not apply in this case even prior to 
the rescission because the veteran's PTSD was not rated as 70 
percent disabling.  

As discussed in detail above, the veteran has been assigned a 
50 percent rating for PTSD.  His other disabilities are rated 
as non-compensable.  His combined rating is 50 percent 
disabling.  Thus, the veteran does not meet the schedular 
requirements necessary for the assignment of a total rating 
under 38 C.F.R. § 4.16(a).

Thus, the issue is whether the veteran's service-connected 
disabilities precluded him from engaging in substantially 
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage"). 38 
C.F.R. § 4.16(b) (2000); Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The record must reflect that circumstances, apart 
from non-service-connected conditions, place him in a 
different position than other veterans having a 50 percent 
compensation rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself (in this case, 50 percent) 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question is whether 
the veteran, in light of his service-connected disabilities, 
was capable of performing the physical and mental acts 
required by employment, not whether he could find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a). See Faust v. West, 
13 Vet. App. 342 (2000).

The Board notes that the veteran has stated that he has not 
been gainfully employed since 1988 when he was a school bus 
driver.  This is shown overall in the evidence of record.  
Since that time, he has worked at various jobs, such as 
woodcutting, but not in a full-time capacity.  However, lack 
of employment is not conclusive evidence of unemployability.  
As previously set forth, the veteran's PTSD caused industrial 
impairment during the time period in question.  There is no 
evidence showing that his other two service-connected 
disabilities caused industrial impairment during the time 
period in question.  However, the record does not establish 
that the veteran's PTSD alone or combined with the other two 
service-connected disabilities precluded him from securing or 
following a substantially gainful occupation prior to August 
1998.

The record shows that the veteran left employment due to his 
nonservice-connected back disability.  While his PTSD 
rendered the veteran considerably impaired on an industrial 
level due to his difficulties in dealing with others, his 
cognitive functioning was intact.  He was not precluded from 
all type of employment, particularly employment that would 
not involve extensive contact with others.  The veteran has 
his GED and has worked, prior to service, in the woodcutting 
and tile making fields.  The part-time types of employment he 
sought after being a bus driver involved the same or similar 
pursuits.  These areas were suited to his psychiatric 
disability in that they allowed him to work on his own.  The 
fact that he did not seek or was not inclined to seek full-
time employment does not mean that he was unemployable in any 
capacity.  Although his PTSD may have made employment more 
challenging, he was capable of performing the physical and 
mental acts required by employment based on the medical 
findings of record.  The question is not whether he sought or 
could find employment.  See Van Hoose.

Therefore, the Board must conclude that the veteran was not 
individually unemployable by reason of his service-connected 
disabilities.  Accordingly, in this case, the preponderance 
of the evidence is against the veteran's claim and it is 
denied.


ORDER

An initial 50 percent disability evaluation for post-
traumatic stress disorder from August 4, 1995 to August 18, 
1998 is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to TDIU is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


